     Case 2:19-cr-00284-JAK Document 21 Filed 04/18/19 Page 1 of 1 Page ID #:29
                                                                                       q~^; v.s:p~rRacr ccau~

                                                                                           ~p 182019
                                                                                       ~~ nsr~r~~ ~- t~N~_ ~a~




                                           LTNITBD STATES DISTRICT COURT
                                          CENTRAL DISTRICT OP CALIFORNI
                                                                        A
     UNITED STATES OF AMERICA,                                         CASE NUMBER:

                                                         PLAINTIFF
                                  v.

        Ski          ~ ttA~t~~N~
                                                                                DECLARATION REPASSPORT AND
                                                                                 OTHBR TRAVEL DOCUMENTS
                                                      l~:~ya.~7`.~~
   I,          ~~~ f~►        C:~ H -~ 1~ ~ ~-~
                                                                                          ,declare that
                                (DefendanbMaterial Witness)

    ❑      I have never been 9ssued any passport or other trave
                                                                l document by any country. I wW not appl
           other fraud document during the pendency of this case                                             y for a passport or
                                                                   .
    ❑      I have been issued a pasapart or other travel docu
                                                               ment(s). I wW surrender my passport
           dacument(s) issued to nu to the U.S. Pretdel Secv                                              aid all other travel
                                                                ias Agenry by the deadline imposed. I
           passport or other travel document during the pend                                              will  not apply for a
                                                              enry ofthis case.
           I am unable to locate my paaeport(a) or other
                                                             travel document(s). If I locate any pass
           document issued to me,I wlll immediately surr                                                 port or other fraud
                                                          ender it to the U.S. Pretrial Services Agenry.
           passport or other travel document during the pendcnry                                         I will not apply for a
                                                                   ofthis case.
    ❑      My Qassport and all other travel documents issued
                                                               to me Ore in the poasesalon of federal
           document is returned to me during the pendenry                                             authoritlea. If any such
                                                              of this case.I will immediately surrende
           Services Agenry. I wit!not apply for a passport                                             r it to
                                                           or other travel document during the pendency the U.S. Pretrial
                                                                                                           ofthis case.
 I declare under penalty of perjury that the
                                                foregoing is true and correct.
 Executed this       ~~~ _ day of                ~~                   20~~
 at
                                  (City andState)


                                                                                    ofIJefendant/MateNal W7tness

 Ifthe declarant is not an English speaker,incl
                                                ude the following
I,                                     ,am fluent in written and spoken English
                                                                                and
languages. I accurately translated this for
                                            m from English into
to declazant
                                                              on this date.

Date:
                                                                      Interpreter
CR-37(OS/IS)
                                  DBCLAAATION RB PASSPOM AND 07'HE
                                                                        R 7'RAVFL DOCUMR.NTc
